Citation Nr: 0638957	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-40 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1964 to March 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2004 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.                 

In December 2005, the veteran appeared at a hearing before 
the undersigned.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

In December 2005, the veteran's representative raised the 
issue of a temporary total rating based on VA hospitalization 
from October to December 2005 for treatment of post-traumatic 
stress disorder (PTSD).  The issue is referred to the RO for 
appropriate action.


REMAND

In December 2005, the veteran testified that he had recently 
been hospitalized due to an increase in his PTSD 
symptomatology.  

In light of the above, the Board determines a need to verify 
the current severity of the veteran's PTSD.  38 C.F.R. 
§ 3.327.  Therefore the case is REMANDED for the following 
action:


1. Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2. Obtain VA records from the 
Charleston and Salisbury VA Medical 
Centers since December 2005. 

3. Schedule the veteran for a VA 
psychiatric examination to determine 
the level of impairment due to PTSD.  
The claims folder must be made 
available for review by the examiner.  

4. After the above action is completed, 
adjudicate the claim.  If the benefit 
sought remains denied, the veteran 
should be provided a supplemental 
statement of the case, and the case 
should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



